Citation Nr: 0101439	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  94-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service connected diabetes mellitus with eye impairment.

2.  Entitlement to service connection for heart disease 
manifested by a murmur.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1968 to July 1970, and from September 1980 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  That rating decision, in part, 
granted service connection for diabetes mellitus and assigned 
a 40 percent disability rating effective from the veteran's 
separation from service in March 1993.  

The case has previously been before the Board on numerous 
occasions, most recently in November 1999, when it was 
remanded for additional development.  Unfortunately another 
remand is necessary.  


REMAND

The Board remanded this case in November 1999.  One of the 
remand orders instructed the RO to ask the veteran to provide 
a list of his medical care providers so that VA could 
retrieve his post-service medical treatment records.  In 
December 1999 the RO mailed a letter to the veteran 
requesting this information and provided the appropriate 
forms for the veteran to authorize release of private medical 
records to VA.  The letter from the RO is of record and 
specifically lists what was needed and why.  The veteran did 
not respond to this request directly.  After the RO issued a 
supplemental statement of the case (SSOC), he responded with 
a written statement, dated in March 2000.  The statement 
makes references to regular treatment at an unnamed VA clinic 
and post-service medical treatment at Army medical 
facilities.  While the veteran was not very specific as to 
which particular VA medical facilities were involved, 
nonetheless, VA is on notice of the existence of these 
records.  These records must be obtained.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal, but are not in the claims folder, a remand 
is necessary to obtain such records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  VA's duty to assist is also 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should again be asked to 
provide a specific list of all health 
care providers (private, military and VA) 
where he has been treated for diabetes 
mellitus, eye disorders, and his claimed 
heart disorder since his separation from 
military service in 1993.  He should 
identify the VA clinic where he receives 
treatment, and provide specific 
information about the cardiac testing he 
alleges took place in 1998 and 1999.  The 
RO should obtain complete clinical 
records from all identified sources. 

2.  Regardless of the response to the 
above, the RO should review the veteran's 
March 2000 written statement and request 
the medical records from the sources 
identified.  Specifically requests should 
be made for:  VA clinic records; post-
service medical records from William 
Beaumont Army Medical Center; and records 
from Dr. Roy Levit of Southwest Retina 
Specialists.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  The RO 
should review the remaining claims.  If 
they are still denied, the appellant and 
his representative should be provided 
with an appropriate SSOC and given 
adequate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


